Citation Nr: 0830484	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO.  07-04 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
the question of whether the character of the appellant's 
discharge for the period of service from March 1, 1972 until 
September 29, 1972 remains a bar to a grant of compensation 
benefits.


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel









INTRODUCTION

The appellant had active service from March 1972 until 
September 1972.  The appellant was discharged with an other 
than honorable discharge.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2006 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico.

On his February 2007 Substantive Appeal (Form VA-9) the 
appellant requested a regional office hearing in connection 
with his claim. In March 2007, the appellant was notified 
that his hearing was scheduled for April 25, 2007.  A 
subsequent letter indicated the hearing was rescheduled for 
May 23, 2007.  The record reflects that in May 2007, the 
veteran cancelled his hearing.  There are no other hearing 
requests of record, so the Board deems his request for a 
hearing withdrawn. See 38 U.S.C.A. § 7107.


FINDINGS OF FACT

1.  A July 2003 Board decision found that the appellant's 
character of discharge for the period of service from March 
1972 until September 1972 was a statutory bar to VA benefits; 
the appellant requested reconsideration and the Board 
determined in November 2003, May 2005 and March 2006 that 
there was no basis for reconsideration.  The appellant did 
not further appeal these decisions and they are final. 

2.  The evidence associated with the claims file subsequent 
to the July 2003 Board decision does not relate to an 
unestablished fact necessary to substantiate the claim 
concerning whether the appellant's character of discharge for 
the period of service from March 1972 until September 1972 
was a statutory bar to VA benefits and does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

Evidence received since the final July 2003 determination 
wherein the Board found the appellant's discharge of 
September 1972 was a bar to VA benefits is not new and 
material, and the appellant's claim for that benefit is not 
reopened. 38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

The appellant seeks to reopen the claim regarding the 
character of his discharge from service for the period of 
March 1972 until September 1972.  Administrative decisions 
dated in April 1974, May 1981, March 1997 and May 1997 found 
that the appellant's service for this period was a bar to VA 
benefits.  The appellant did not appeal these decisions and 
as such, the decisions are final. 38 C.F.R. § 20.1103.  
Subsequently, a February 1998 rating decision found that the 
appellant's service for this period was a bar to VA benefits.  
The veteran appealed the issue to the Board. After a February 
2001 remand, the Board ultimately denied the claim in a July 
2003 decision.  The veteran sought reconsideration of this 
July 2003 decision; however, the Board in November 2003, May 
2005 and March 2006 indicated that there was no basis for 
reconsideration.  38 C.F.R. §§ 20.1000, 20.1100.

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim.  Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease. See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The 
Board may not then proceed to review the issue of whether the 
duty to assist has been fulfilled, or undertake an 
examination of the merits of the claim.  The Board will 
therefore undertake a de novo review of the new and material 
evidence issue.

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection. See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the 
RO did not advise the appellant of such information.  In 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F.3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

In the present case the Board finds the veteran should have 
understood from prior decisions what evidence was needed to 
reopen the claim.  Specifically, letter denials dated in 
March 1997 and May 1997 advised the veteran of who to contact 
to request an upgrade in his discharge.  Similarly, a June 
2006 letter denial indicated the veteran could contact the 
Service Department Discharge Review Board or the Service 
Department Board for Correction of Military Records and even 
provided copies of the appropriate forms to fill out to begin 
this process.  As such, the Board finds that a deficiency in 
notice, if any, does not inure to the appellant's prejudice. 

As general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final. 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material."  Under 
38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

Initially, it is noted that the evidence to be reviewed for 
sufficiency to reopen a claim is the evidence submitted since 
the most recent final denial of the claim on any basis. Evans 
v. Brown, 9 Vet.App. 273 (1996).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened. Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision."  Hodge v. West, 155 F. 
3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record.


At the time of the July 2003 Board decision, the evidence of 
record included the service treatment records, records 
surrounding the veteran's discharge from service, and VA and 
private medical records.  Subsequently, a VA mental 
evaluation report and lay statements have been associated 
with the claims file.  The evidence submitted subsequent to 
the July 2003 Board decision is new, in that it was not 
previously of record; however, it is not material.  In July 
2003, the claim was denied as the appellant had elected an 
other than honorable discharge instead of a court martial, 
had participated in willful and persistent misconduct and was 
not found to be insane at time of the commission of the 
offenses.  The additional evidence is not "material" because 
although the records reflect a current diagnosis of major 
depression and suggest there were symptoms during active 
service, the fact that the veteran had symptoms of depression 
was already of record and considered in the July 2003 Board 
decision.  See Reid v. Derwinski, 2 Vet. App. 312, 315 
(1992).  

The only other evidence submitted subsequent to the July 2003 
Board decision was statements of the appellant in which he 
described his experience in service.  Significantly, the 
appellant's statement did not provide suggest he was insane 
at the time of the commission of the offences or otherwise 
offer evidence which would substantiate a claim for his 
character of discharge.  Furthermore, these assertions are 
cumulative and redundant, essentially duplicating his 
assertions made at the time of the previous denials, 
specifically the testimony presented at an August 1998 RO 
hearing. See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  

Thus, the additional evidence received since the July 2003 
Board decision does not relate to an unestablished fact 
necessary to substantiate the claim, nor does it raise a 
reasonable possibility of substantiating the claim.  
Accordingly, the Board finds that the claim for service 
connection for of whether the character of the appellant's 
discharge for the period of service from March 1, 1972 until 
September 29, 1972 remains a bar to a grant of compensation 
benefits is not reopened.



							[Continued on Next Page]

ORDER

New and material evidence has not been submitted and the 
application to reopen the claim of whether the character of 
the appellant's discharge for the period of service from 
March 1, 1972 until September 29, 1972 remains a bar to a 
grant of compensation benefits is not reopened.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


